Citation Nr: 9918896	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-46 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right foot and ankle 
disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1982 to May 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO).  In January 1999, the veteran testified at a Board 
hearing at the RO.


FINDING OF FACT

No competent (medical) evidence has been submitted showing 
that the veteran has a current right foot or ankle 
disability.


CONCLUSION OF LAW

The claim of service connection for a right foot and ankle 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's January 1982 service entrance medical 
examination report shows that his feet and lower extremities 
were normal.  Also, on medical examination in September 1985, 
his feet and lower extremities were normal.  In-service 
medical records show that in October 1986, he sought 
treatment for right ankle pain, which he indicated had been 
present for the past six days.  He reported that he usually 
ran one or two miles daily, and that he did not remember 
sustaining acute injury.  Physical examination showed some 
edema, but no erythema, ecchymosis, or loss of range of 
motion.  The assessment was right ankle sprain.

In August 1987, he sought emergency treatment for right ankle 
pain.  He reported that he had been performing physical 
training when another person fell in front of him and that he 
had inverted his ankle when he fell.  Physical examination 
showed a hematoma on the right lateral foot with pain on 
palpation of the area along the fifth digit.  X-ray study of 
the right foot was normal, but the assessment was avulsion 
fracture of the right cuboid and he was treated with a short 
leg cast.  Four days later, he again sought treatment, 
stating that his cast had worn away on the bottom with weight 
bearing.  The assessment was abused cast, and the cast was 
replaced.  

A September 1987 follow-up radiographic report noted that the 
August 1987 X-ray had shown a 4 millimeter oblong 
calcification adjacent to the lateral aspect of the right 
cuboid which was felt to be a secondary ossification center; 
however, an avulsion fracture could not be ruled out at that 
time and repeat X-ray examination was requested.  On repeat 
X-ray study, the radiologist indicated that a right cuboid 
avulsion fracture was unlikely and that the calcification was 
probably a secondary ossification center.

In October 1987, the veteran's cast was removed and he denied 
having any problems.  The assessment was resolving avulsion 
fracture of the right ankle.  On examination in February 
1988, his right ankle range of motion was noted to be 80 
percent of normal.  There was minimal swelling and tenderness 
to the lateral aspect of the ankle with no ecchymosis, 
crepitus, or deformities.  His gait was normal speed, but 
with a slight limp.  The assessment was possible 
calcification of the right cuboid.  

Later that month, the veteran was examined in the podiatry 
clinic.  He reported that in August 1987, he wisted his right 
ankle and another large man had fallen on it.  He stated that 
it felt sore.  Physical examination showed subjective 
complaints of tenderness to palpation, but when he was 
distracted by conversation, a more vigorous palpation 
elicited no complaints of pain.  X-ray examination was 
normal, with no evidence of fracture or dislocation.  The 
assessments included soft tissue right foot sprain, probably 
the ligaments of the cuboid, 5th metatarsal bone.  The 
examiner indicated that the X-ray findings of osteophyte 
formation was probably congenital.  It was explained to the 
veteran that it was normal for his right foot to ache some as 
a result of his injury and that such symptoms could persist 
for over nine months following injury; however, the examiner 
indicated that losing weight was essential to making it feel 
better.  

The remaining service medical records are negative for 
abnormality pertaining to the right ankle.  At his April 1988 
service separation medical examination, the veteran stated 
that he was in poor health and registered numerous 
complaints, including continued right foot pain and swelling, 
but clinical evaluation of the feet and lower extremities was 
normal.  

In May 1995, the veteran filed a claim of service connection 
for a right foot and ankle disability.  On his application, 
he did not identify any physician who had treated him since 
his separation from service.  On receipt of his claim, the RO 
contacted the veteran by June 1995 letter and asked him to 
submit completed VA Forms 21-4142 (Authorization for Release 
of Information), for all treatment he had received for his 
claimed disability since discharge from service.  The veteran 
did not respond.

In July 1995, he was afforded a VA medical examination in 
conjunction with his claim.  He reported that he injured his 
right foot and ankle in 1987, playing volleyball.  
Specifically, he indicated that he as he was jumping up to 
hit the ball, another man stepped on his foot.  He stated 
that he sustained a fracture and was placed in a cast.  Since 
that time, he stated that he noticed some pain on and off, 
although he denied taking any medication for the pain.  He 
indicated that he used to be athletic, but was not able to 
exercise as much now.  Physical examination showed that his 
carriage, gait and posture were normal.  There was no ankle 
swelling, tenderness, or deformity.  Range of motion of the 
ankles was 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  (Under 38 C.F.R. § 4.71, Plate II (1998), 
these measurements indicate normal range of ankle motion.)  
The veteran complained of pain on palpation on the lateral 
side of the foot.  X-ray studies of the right foot and ankle 
were normal.  The diagnosis was history of right foot and 
ankle injury with normal X-ray and insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic disorder or residual thereof.

In January 1999, the veteran testified at a Board hearing at 
the RO concerning the circumstances of his in-service right 
ankle/foot injury, stating that in 1987 he injured it playing 
volleyball.  Specifically, he testified that he was jumping 
to hit the ball, another man stepped on his foot and he heard 
"a small pop" and experienced pain.  He stated that he 
sought treatment and was told he had sustained a fracture.  
He testified that he was put in a cast for approximately 12 
weeks.  Thereafter, the veteran indicated that he was 
discharged from service for being overweight because he was 
unable to maintain his level of exercise.  Since his 
separation from service, the veteran stated that he had seen 
only one physician for his right ankle/foot disability.  (He 
explained that he had not been treated more often as he had 
no health insurance).  Specifically, he stated that he 
initially visited the physician for an unrelated ailment, but 
also mentioned as an aside that his right foot was sore.  He 
stated that the physician advised him that his right 
foot/ankle complaint "had to do something with some nerves 
or that I was pinching something."  He also indicated that 
when he explained that he fractured his left ankle/foot in 
service, "[the physician] pretty much had told me that it 
had been fractured just from him feeling it."  The veteran 
stated, however, that the private physician "could tell 
there was something wrong but there was nothing they could 
really do because it was a service-related incident."  At 
the hearing, he was advised that the current record showed 
that his right foot/ankle was normal and that records from 
the private physician noting a right ankle disability would 
be important to his claim.  The veteran explained that he was 
not sure if there was a written record of his complaints of 
right ankle/foot pain because he had visited the physician 
for a different problem.  Nonetheless, the record was held in 
abeyance for 30 days to afford him an opportunity to submit 
additional evidence in support of his claim.  No additional 
evidence has been submitted by the veteran.




II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1131.  

Additionally, where a veteran served ninety days or more 
during a period of war and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court has established 
the following rules with regard to claims addressing the 
issue of chronicity.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  Id.; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

In the case of a veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, however, the veteran has not 
contended that his claimed disability was incurred in combat 
service.  Thus, section 1154(b) is not applicable to this 
case.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).

III.  Analysis

As set forth above, the veteran's service medical records 
confirm that he sustained a right ankle/foot injury in August 
1987.  However, although he complained of continued pain, at 
his April 1988 military separation medical examination, 
physical examination of the feet and lower extremities was 
normal.  The post-service medical evidence likewise fails to 
show a current right ankle or foot disability related to the 
in-service injury.  In fact, on VA medical examination in 
July 1995, X-ray examination of the right foot and ankle was 
normal and the examiner indicated that there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder of the right ankle/foot or residual thereof.  
There is no other post-service medical evidence of record.

Based on the foregoing, the Board must conclude that the 
veteran's in-service right ankle/foot injury resolved without 
chronic disability.  As set forth above, a veteran is not 
entitled to compensation simply because he had a disease or 
injury during service; without proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
veteran has not met the first element required for the claim 
of service connection for a right ankle/foot disability 
because he has presented no competent medical evidence of a 
current disability.  

While the veteran himself has speculated and theorized that 
he has a current right ankle/foot disability as a result of 
his in-service injury, such opinion is clearly a matter for 
an individual with medical knowledge and expertise.  As he is 
a lay person, the veteran is not competent to provide 
evidence on this matter to render his claim well grounded.  
Espiritu, 2 Vet. App. at 494.  

The Board has also considered the veteran's claim that he has 
experienced continuous right ankle/foot symptoms since his 
active service.  As set forth above, the Court has held that, 
a claim based on chronicity may be well-grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter, and (3) 
competent evidence relates the present condition to that 
symptomatology.  Savage, supra.  While a lay person is 
competent to testify as to observable symptoms, he or she is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.

In this case, the service medical records contain no 
notations of a chronic right ankle/disability.  Even 
accepting the veteran's statements of continuous symptoms, 
medical expertise is required relating a current disability 
to the reported continuous symptoms.  Because the record is 
devoid of any such evidence, the Board concludes that the 
veteran has not submitted evidence sufficient to well ground 
his claim.

Therefore, lacking competent medical evidence of chronic 
right ankle/foot disability in service or currently, or of a 
link between a current condition or symptoms and his military 
service, any incident therein, or any reported continuous 
symptomatology, the Board must conclude that the veteran's 
claim of service connection for a right foot/ankle disability 
is not well grounded.  38 U.S.C.A. § 5107(a).

Because his claim is not well grounded, VA does not have a 
statutory duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469 
(stating that "there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  In that regard, the Board notes that 
the veteran has asserted that the VA medical examination 
which he was afforded in July 1995 was inadequate.  However, 
even if the VA examination was inadequate, a remand for 
another VA examination is not warranted in this case because 
the veteran's claim is not well grounded.  Therefore, a 
remand to the RO to conduct another medical examination would 
not be appropriate in this case.  See Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Kelly v. Brown, 7 Vet. App. 471, 
476 (1995) (Steinberg, J. concurring) (noting that grave 
questions of due process arise when the duty to assist is 
afforded some veterans with claims which are not well 
grounded, but denied to others); see also Falzone v. Brown, 8 
Vet. App. 398, 404 (1995) (examination of a claimant would 
not be necessary unless his claim was to be adjudicated on 
the merits).  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application when the circumstances of the case 
put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim 'plausible.'  McKnight v. Gober, 131 Fed. 3rd 1483, 
1485 (Fed. Cir. 1997) (per curiam). 

In this case, the Board recognizes that the veteran testified 
at his January 1999 hearing that on one occasion he mentioned 
his right ankle/foot soreness to a private physician who 
reportedly advised him that his symptoms "had to do 
something with some nerves" but that "there was nothing 
[he] could really do because it was a service-related 
incident."  The veteran was informed of the importance of 
obtaining this evidence and the case was held in abeyance for 
thirty days to afford him the opportunity to submit such 
evidence.  However, no evidence was forthcoming and the Board 
observes that the veteran was doubtful that a written record 
had been made of his right ankle/foot complaints since they 
were just as an "aside."  

In view of the foregoing, the Board finds that no further 
action is required to apprise the veteran of the evidence 
needed to complete his application.  As he has identified no 
additional relevant evidence which, if obtained, would well 
ground the claim, the Board finds that there is no further 
duty on the part of VA to inform him of the evidence 
necessary to complete his application.  Epps, 9 Vet. App. at 
344.  


ORDER

Service connection for a right foot and ankle disability is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

